In these cross appeals from a final decree, Supreme Court, New York County, entered on June 11, 1971, such decree is unanimously affirmed, without costs and without disbursements. Chiefly at issue here is the award of severance damages with respect to property remaining in the hands of claimant after award of direct damages for Damage Parcel 1-2. In late 1967 claimant, a builder, commenced the assemblage of various parcels of land with a view to ultimately erecting upon such land a 16-story nursing home. After claimant acquired several parcels, upon some of which demolition occurred, but before the total contemplated acquisition was complete, the City of New York took title to Damage Parcels 1 and 2 on May 1, 1969. Demolition of all buildings on these parcels was completed in February, 1969, about four months prior to title vesting, at which time the lots were vacant. Both experts valued the land ownership as a single entity with “before” and “after” values, resulting in estimated severance damage, though their respective totals differed. The record indicates that this was an integrated parcel to be devoted to a single use and we so find. It appears also that the highest and best use reasonably adaptable was the erection of a highrise apartment house or a nursing home. In fact a preliminary sketch of a nursing home dated February, 1968 had been filed with the Building Department of the City of New York while negotiations were still under way for' the acquisition of 'certain land parcels. On the record we find that severance damage was warranted and the amount of such award, as is the direct damage award, is affirmed. Concur — Stevens, P, J., McGivern, Markewich, Nunez and Kupferman, JJ.